Appellant was convicted of the offense of miscegenation. Alabama Code of 1928 (Michie) § 5001. The appeal is submitted here on the record, proper, without bill of exceptions.
The indictment was in Code form, and therefore the demurrers to same were properly overruled. Code, supra, section 4527; Williams v. State, 23 Ala. App. 365, 125 So. 690.
It is sufficiently apparent that appellant was personally present in court during all stages of her arraignment, trial, conviction, etc. Frost v. State, 225 Ala. 232, 142 So. 427.
While we have no disposition to depart from our holding in the case of Reed v. State, 20 Ala. App. 496, 103 So. 97, and the holding in other of our cases in line therewith, yet we do not think said holding is opposed, by virtue of the reason underlying it, to an affirmation of the judgment of conviction in the instant case.
Here, so far as we are advised, appellant's co-indictee was regularly convicted, as was she. We would not — in fact, we are not permitted to — merely speculate that he was *Page 339 
acquitted, etc. If, indeed, error of the sort influencing our decision in Reed v. State, supra, was committed, it was incumbent upon appellant to afford us opportunity, by way of the necessary information through a bill of exceptions, or otherwise, legally, to so declare. Ferguson v. State, 24 Ala. App. 491,137 So. 315.
We see nothing irregular, or erroneous, in the indictment, trial, etc., of appellant. And the judgment of conviction is affirmed.
Affirmed.